DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15, 22, 23, 44, 47 and 58, as amended, are currently pending and have been considered below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a classification unit that classifies,” “a visualization unit that visualizes,” “an output unit that outputs,” “an input unit that inputs” and “a feature analysis unit that analyzes” in claims 1, 9, 11, 13, 14 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 7, 9, 10, 12-14, 22, 23, 44, 47 and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al, JP Publication No. 2014-006148 (A), hereinafter, “Otomo”, and further in view of Sugiura, Ryo, et al. "Development of high-throughput field phenotyping system using imagery from unmanned aerial vehicle." 2015 ASABE Annual International Meeting. American Society of Agricultural and Biological Engineers, 2015, hereinafter, “Sugiura”.

As per claim 1, Otomo discloses a data collection device for collecting data, the data collection device comprising: 
an imaging condition including a flight log of aerial imaging, and aerial images linked with the imaging condition (Otomo, ¶0043, The time when the image was captured by the image pickup device 13 and the geocentric coordinates (three-dimensional coordinates) measured by the GPS device 12 when the image was taken are acquired, and the captured image is associated with the time and the geocentric coordinates. , Stored in the storage unit 18; Otomo, ¶0047, The data stored in the flight plan data are high-altitude shooting execution data and low-altitude shooting execution data, and the high-
a classification unit that classifies the aerial images into a plurality of image groups having different imaging altitude ranges on the basis of an imaging altitude included in the imaging condition (Otomo, ¶0068, the flying object 1 is flown at two altitudes, a high altitude and a low altitude, and an image is taken at each altitude; Otomo, ¶0069, the flying object 1 is made to fly at a high altitude, a plurality of high-altitude images (hereinafter referred to as wide-area images) are captured in a wide range, a wide-area 3D model is created based on the wide-area image, and the image is taken at a low altitude based on the wide-area 3D model. Set the imaging range (measurement range) to be performed, fly the set measurement range at low altitude, capture a large number of low altitude images (hereinafter referred to as fine images); Otomo, ¶0074, The flight altitude when capturing a wide-area image is about 100 m to 300 m, and is set based on the wide-area measurement range, the number of wide-area images acquired by imaging; Otomo, ¶0087, The measurer specifies a fine measurement range in which the fine measurement is performed based on the displayed wide area 3D model 35. Also, input the measurement accuracy of fine measurement and the flight altitude of low altitude photography. As shown in FIG. 5, the flight altitude when performing low altitude photography is about 10 m to 30 m); 
an image processing unit that creates at least one image-processed data selected from the group consisting of a two-dimensional orthomosaic, a numerical surface model, and a point cloud from at least one of the plurality of image groups and the imaging condition (Otomo, ¶0087, STEP: 07 The base calculation control unit 27 causes the display unit 30 to display the wide area 3D model 35; Otomo, ¶0106, STEP: 13 Stereo matching is performed in the measurement area for all the fine images 37, three-dimensional data is measured, and a fine 3D model is created by a set of the fine images 37; Otomo, ¶0107, Image data obtained during flight, information obtained in the calculation process, wide 
a visualization unit that visualizes the image-processed data obtained in the image processing unit (Otomo, ¶0107, Image data obtained during flight, information obtained in the calculation process, wide area 3D model, fine 3D model, etc. are transmitted in real time to the base control device 2 via the communication unit 19 and displayed on the display unit 30); 
a processed information storage unit that stores, as processing information, the data obtained in the image processing unit and the data obtained in the visualization unit (Otomo, ¶0046, Further, in the storage unit 18, an imaging control program, an image processing program, a tracking processing program, a pass  point projection program, a matching processing program, an arithmetic program, a flight control program, a flight attitude control program, a three-dimensional image creation program … are stored; Otomo, ¶0086, The first wide area image 34a, the second wide area image 34b, and the wide area 3D model 35 are transmitted from the communication unit 19 to the base communication unit 29 and further stored in the base storage unit 28); and 
an output unit that outputs at least one of the data obtained in the image processing unit or the data obtained in the visualization unit (Otomo, ¶0087, STEP: 07 The base calculation control unit 27 causes the display unit 30 to display the wide area 3D model 35). 
Otomo does not explicitly disclose the following limitations as further recited however Sugiura discloses 
a breeding data collection device for collecting breeding data in a farm field (Sugiura, Abstract, The objective of this study was to develop a high-throughput phenotyping system that used field imagery from an unmanned aerial vehicle (UAV)), 
an information storage unit that stores farm field information, an imaging condition including a flight log of aerial imaging, and aerial images of the farm field linked with the imaging condition 
an image processing unit that creates a point cloud from at least one of the plurality of image groups and the imaging condition (Sugiura, Abstract, a three-dimensional (3D) model of the field was generated as a point cloud with 3D reconstruction techniques; Sugiura, page 5, Figure 7. 3D model of the field composed of dense point cloud data);
analyzes a trait of a plant in the farm field from the image-processed data (Sugiura, page 1, Introduction, The obtained potato field images were used to detect disease and evaluate disease tolerance depending on the cultivars. In addition, a three-dimensional (3D) model of the field was generated as point cloud data. This 3D model provided the physical size of the plants, such as the shoot height, which is a growth parameter).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo to include the farm field / cultivated land visualization data as taught by Sugiura in order to provide a means to obtain multiple resolution data of the cultivated land area to assess different plant traits while utilizing less processing resources (Otomo, ¶0005).

As per claim 2, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the plurality of image groups at least comprises a first image group and a second image group, and the first image group has a higher imaging altitude range than the second image group (Otomo, ¶0068, the flying object 1 is flown at two altitudes, a high altitude and a low altitude, and an image is taken at each altitude). 



As per claim 4, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the image processing unit reconstructs a 3D image of a section of the farm field to determine a growth condition of a plant group in the section (Sugiura, page 6, Figure 8. Shoot height extraction from the point cloud data. (a) Dense point cloud data of the soybean field which had 88 plots. Red blocks are the sampling area. The numbers of 1-11 and letters of a-h are indeces for the array of the plots, corresponding to those in (b). (b) The average shoot height in each plot). 

As per claim 5, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the trait is at least one selected from the group consisting of a plant coverage rate, a plant height, and a plant growth rate in the farm field (Sugiura, page 1, Introduction, The obtained potato field images were used to detect disease and evaluate disease tolerance depending on the cultivars. In addition, a three-dimensional (3D) model of the field was generated as point cloud data. This 3D model provided the physical size of the plants, such as the shoot height, which is a growth parameter). 

As per claim 7, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the image processing unit comprises a first image processing section that processes the first image group; and a second image processing section that processes the second image group (Otomo, ¶0086, The first wide area image 34a, the second wide area image 34b, and the wide area 3D model 35 are transmitted from the communication unit 19 to the base communication unit 29 and further stored in the base storage unit 2). 

As per claim 9, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the visualization unit visualizes two-dimensional data and three-dimensional data included in the data obtained in the image processing unit (Otomo, ¶0107, Image data obtained during flight, information obtained in the calculation process, wide area 3D model, fine 3D model, etc. are transmitted in real time to the base control device 2 via the communication unit 19 and displayed on the display unit 30; Sugiura, page 5, Figure 7. 3D model of the field composed of dense point cloud data; Sugiura, page 6, Figure 8. Shoot height extraction from the point cloud data. (a) Dense point cloud data of the soybean field which had 88 plots. Red blocks are the sampling area. The numbers of 1-11 and letters of a-h are indeces for the array of the plots, corresponding to those in (b). (b) The average shoot height in each plot). 

As per claim 10, Otomo and Sugiura disclose the breeding data collection device of claim 9, wherein the two-dimensional data comprises data of a two-dimensional orthomosaic, a numerical surface model, and a graph, and the three-dimensional data comprises data of a point cloud (Sugiura, page 6, Figure 8. Shoot height extraction from the point cloud data. (a) Dense point cloud data of the soybean field which had 88 plots. Red blocks are the sampling area. The numbers of 1-11 and letters of a-h are indeces for the array of the plots, corresponding to those in (b). (b) The average shoot height in each plot). 

As per claim 12, Otomo and Sugiura disclose the breeding data collection device of claim 1, wherein the information storage unit further stores sensing data of the farm field linked with position information on sensing in the farm field (Sugiura, page 4, 3D Field Model Generation, The image obtained at a 100-m altitude covered an area of 148.1 m x 98.2 m and had a resolution of 3 cm/pixel. As shown in Figure 5, the actual flight trajectory was illustrated based on the onboard GPS (HiSystems GmbH, MKGPS version 2.1) data recorded at 1 Hz. According to the GPS data, the maximum error from the path in the 

As per claim 13, Otomo and Sugiura disclose the breeding data collection device of claim 12, wherein the visualization unit further visualizes the sensing data in the farm field linked with the position information on the sensing on the basis of the farm field information (Sugiura, page 4, 3D Field Model Generation, The image obtained at a 100-m altitude covered an area of 148.1 m x 98.2 m and had a resolution of 3 cm/pixel. As shown in Figure 5, the actual flight trajectory was illustrated based on the onboard GPS (HiSystems GmbH, MKGPS version 2.1) data recorded at 1 Hz. According to the GPS data, the maximum error from the path in the horizontal direction was 4.84 m, while that in the vertical direction was 7.52 m. This flight path interval was 4 min and 52 s from take-off to landing). 

As per claim 14, Otomo and Sugiura disclose the breeding data collection device of claim 13, wherein the visualization unit obtains graph data (Sugiura, page 6, Figure 8. Shoot height extraction from the point cloud data. (a) Dense point cloud data of the soybean field which had 88 plots. Red blocks are the sampling area. The numbers of 1-11 and letters of a-h are indeces for the array of the plots, corresponding to those in (b). (b) The average shoot height in each plot). 

As per claim 22, Otomo and Sugiura disclose a breeding feature analysis device for analyzing a feature in breeding, the breeding feature analysis device being connectable to the breeding data collection device of claim 1 via a communication network and comprising: 


As per claim 23, Otomo discloses a data collection method for collecting data, the data collection method comprising: 
an imaging condition including a flight log of aerial imaging, and aerial images linked with the imaging condition (Otomo, ¶0043, The time when the image was captured by the image pickup device 13 and the geocentric coordinates (three-dimensional coordinates) measured by the GPS device 12 when the image was taken are acquired, and the captured image is associated with the time and the geocentric coordinates. , Stored in the storage unit 18; Otomo, ¶0047, The data stored in the flight plan data are high-altitude shooting execution data and low-altitude shooting execution data, and the high-altitude shooting execution data and low-altitude shooting execution data include, for example, flight course and flight altitude); 
a classification step of classifying the aerial images into a plurality of image groups having different imaging altitude ranges on the basis of an imaging altitude included in the imaging condition (Otomo, ¶0068, the flying object 1 is flown at two altitudes, a high altitude and a low altitude, and an 
an image processing step of creating at least one image-processed data selected from the group consisting of a two-dimensional orthomosaic, a numerical surface model, and a point cloud from at least one image group of the plurality of image groups and the imaging condition (Otomo, ¶0087, STEP: 07 The base calculation control unit 27 causes the display unit 30 to display the wide area 3D model 35; Otomo, ¶0106, STEP: 13 Stereo matching is performed in the measurement area for all the fine images 37, three-dimensional data is measured, and a fine 3D model is created by a set of the fine images 37; Otomo, ¶0107, Image data obtained during flight, information obtained in the calculation process, wide area 3D model, fine 3D model, etc. are transmitted in real time to the base control device 2 via the communication unit 19 and displayed on the display unit 30); and 
a visualization step of visualizing the image-processed data obtained in the image processing step (Otomo, ¶0107, Image data obtained during flight, information obtained in the calculation process, 
a processed information storage step of storing, as processing information, the data obtained in the image processing step and the data obtained in the visualization step (Otomo, ¶0046, Further, in the storage unit 18, an imaging control program, an image processing program, a tracking processing program, a pass  point projection program, a matching processing program, an arithmetic program, a flight control program, a flight attitude control program, a three-dimensional image creation program … are stored; Otomo, ¶0086, The first wide area image 34a, the second wide area image 34b, and the wide area 3D model 35 are transmitted from the communication unit 19 to the base communication unit 29 and further stored in the base storage unit 28); and 
an output step of outputting at least one of the data obtained in the image processing step or the data obtained in the visualization step (Otomo, ¶0087, STEP: 07 The base calculation control unit 27 causes the display unit 30 to display the wide area 3D model 35). 
Otomo does not explicitly disclose the following limitations as further recited however Sugiura discloses
a breeding data collection method for collecting breeding data of a farm field (Sugiura, Abstract, The objective of this study was to develop a high-throughput phenotyping system that used field imagery from an unmanned aerial vehicle (UAV)); 
an information storage step of storing farm field information, an imaging condition including a flight log of aerial imaging, and aerial images of the farm field linked with the imaging condition (Sugiura, Abstract, The UAV was a multi-rotor drone that flew along a path preset by a global positioning system (GPS)-based navigation system. During the flight, a camera mounted on the UAV captured images of the field every 2 s); 

analyzing a trait of a plant in the farm field from the image-processed data (Sugiura, page 1, Introduction, The obtained potato field images were used to detect disease and evaluate disease tolerance depending on the cultivars. In addition, a three-dimensional (3D) model of the field was generated as point cloud data. This 3D model provided the physical size of the plants, such as the shoot height, which is a growth parameter). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo to include the farm field / cultivated land visualization data as taught by Sugiura in order to provide a means to obtain multiple resolution data of the cultivated land area to assess different plant traits while utilizing less processing resources (Otomo, ¶0005).

As per claim 44, Otomo and Sugiura disclose a breeding feature analysis method for analyzing a feature in breeding, the breeding feature analysis method comprising: a data collection step using the method of claim 23; and a feature analysis step of analyzing at least one visualization data selected from the group consisting of a feature quantity of each image, the image-processed data, the trait analysis data, and sensing data to extract a feature of the farm field or the plant (Sugiura, pages 4-5, 3D Field Model Generation, The points contained in each sampling area (1.8 m x 4.0 m) were extracted. The average of Z values of the points, namely the average shoot height in the area, was illustrated as shown in Figure 8(b). Although the spatial accuracy of point cloud data generated from the aerial images will have to be evaluated, a 3D model of crops in the field can provide very useful information because variations in the 

As per claim 47, Otomo and Sugiura discloses a non-transitory computer readable recording medium with program for a computer to execute the method of claim 23 (Otomo, ¶0046, Further, in the storage unit 18, an imaging control program, an image processing program, a tracking processing program, a pass point projection program, a matching processing program, an arithmetic program, a flight control program, a flight attitude control program, a three-dimensional image creation program, and a flight plan Various programs such as a creation program, a communication control program, and a bundle adjustment program are stored). 

As per claim 58, Otomo and Sugiura disclose a non-transitory computer readable recording medium with a program for a computer to execute the method claim 44 (Otomo, ¶0046, Further, in the storage unit 18, an imaging control program, an image processing program, a tracking processing program, a pass point projection program, a matching processing program, an arithmetic program, a flight control program, a flight attitude control program, a three-dimensional image creation program, and a flight plan Various programs such as a creation program, a communication control program, and a bundle adjustment program are stored).


Claims 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al, JP Publication No. 2014-006148 (A), hereinafter, “Otomo”, in view of Sugiura, Ryo, et al. "Development of high-throughput field phenotyping system using imagery from unmanned aerial vehicle." 2015 ASABE  as applied to claims 1, 7 and 1, respectively above, and further in view of Haris, M., et al. "Construction of a high-resolution digital map to support citrus breeding using an autonomous multicopter." III International Symposium on Citrus Biotechnology 1135. 2016 (pp. 73-84), hereinafter, “Haris”.

As per claim 6, Otomo and Sugiura disclose the breeding data collection device of claim 1, but do not explicitly disclose the following limitations as further recited however Haris discloses wherein the image processing unit reconstructs a 3D image of the plant to determine a trait of the plant in further detail (Haris, page 80, Canopy volume estimation, we attempted to estimate canopy size by reconstructing 3D images of citrus trees in an orchard. To accurately measure the canopy volume, we constructed a precision 3D mesh from images captured from multiple angles. We successfully estimated the canopy volume and the heights of citrus trees). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo and Sugiura to include the 3D mesh as taught by Haris in order to provide a means to obtain precision data of different plants in the acquired images (Haris, page 80, Canopy volume estimation).

As per claim 8, Otomo and Sugiura disclose the breeding data collection device of claim 7, but do not explicitly disclose the following limitations as further recited however Haris disclose wherein the image processing unit executes a plurality of image processes by pipelining (Haris, page 76, Figure 3. Workflow of the proposed method comprises four stages. First: image/video acquisition using the multicopter. Second: creating a high-resolution image by extracting and selecting features of each image. Third: 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo and Sugiura to include the workflow algorithm as taught by Haris in order to provide an alternate means to sequentially process the data in the acquired images (Haris, page 76, Workflow).

As per claim 11, Otomo and Sugiura disclose the breeding data collection device of claim 1, but do not explicitly disclose the following limitations as further recited however Haris discloses wherein the imaging condition comprises an imaging time, and the visualization unit executes a visualization in a time-sequential manner (Haris, page 79, 3D image reconstruction, The result of the 3D reconstruction is shown in Figure 6. The result of the 3D image was used to build a 4D viewer (3D image + time series); Haris, page 81, Canopy volume estimation and comparison, This application not only obtains the volume and height of tree but is also able to compare canopy volumes over time (4D) at different seasons or time points. This is advantageous for researchers and citrus breeders and enables regularly measuring the growth of tree. Figure 10 demonstrates a comparison of 3D images of a citrus orchard that were reconstructed at different time points. Using this method allows the user to see the difference in growth of each tree). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo and Sugiura to include the time series visualization as taught by Haris in order to provide a means to compare different traits of the plants over time (Haris, page 79, 3D image reconstruction).


Claim 15 is is/are rejected under 35 U.S.C. 103 as being unpatentable over Otomo et al, JP Publication No. 2014-006148 (A), hereinafter, “Otomo”, in view of Sugiura, Ryo, et al. "Development of high-throughput field phenotyping system using imagery from unmanned aerial vehicle." 2015 ASABE Annual International Meeting. American Society of Agricultural and Biological Engineers, 2015, hereinafter, “Sugiura” as applied to claim 13 above, and further in view of Shi, Yeyin, et al. "Unmanned aerial vehicles for high-throughput phenotyping and agronomic research." PloS one 11.7 (2016): e0159781, hereinafter, “Shi”.

As per claim 15, Otomo and Sugiura disclose the breeding data collection device of claim 13, but do not explicitly disclose the following limitations as further recited however Shi discloses wherein the sensing data is at least one data selected from the group consisting of a temperature, a humidity, a carbon dioxide level, and an amount of solar radiation (Shi, page 18, Case Study 3: Soil and plant interaction, Other factors also affect plant environments in the field, like rainfall distribution and intensity. Data that characterize crop canopy variation during the growing season, like remotely sensed vegetation indices, integrate soil and weather conditions into a spatiotemporal representation of plant response to local environment. The end-of-season representation of plant response to local environment is yield. Thus it is important to consider whether UAV images collected during the growing season can indicate environmental crop stresses that will be borne out in a yield map collected at harvest). 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify the teachings of Otomo and Sugiura to include the weather data as taught by Shi in order to provide a means to determine environmental crop stresses attributable to weather (Shi, page 18, Case Study 3: Soil and plant interaction).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189. The examiner can normally be reached M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668                                         
/VU LE/Supervisory Patent Examiner, Art Unit 2668